Citation Nr: 1335191	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits or for substitution.

2.  Entitlement to service connection for right ear hearing loss, for purposes of accrued benefits or for substitution.

3.  Entitlement to service connection for left ear hearing loss, for purposes of accrued benefits or for substitution.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, for purposes of accrued benefits or for substitution.

5.  Entitlement to service connection for a right ankle disorder, for purposes of accrued benefits or for substitution.

6.  Entitlement to service connection for residuals of head trauma, for purposes of accrued benefits or for substitution.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits based on substitution in a pending claim under 38 U.S.C.A. § 5121A.

8.  Entitlement to service connection for congestive heart failure, to include as secondary to Agent Orange exposure or service-connected malaria, for purposes of accrued benefits.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound for the purposes of accrued benefits or for substitution.

10.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in July 2011 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating action in December 2008, the RO denied the Veteran's attempt to reopen his claims of entitlement to service connection for bilateral hearing loss and service connection for a right ankle.  Subsequently, in a February 2009 rating action, the RO denied the claims of entitlement to service connection for residuals of head trauma, and a rating in excess of 50 percent for PTSD.  The Veteran perfected a timely appeal to those decisions.  

The Board notes that the December 2008 rating action also denied the Veteran's attempt to reopen his claims of entitlement to service connection for a low back disorder, service connection for a right knee disorder, service connection for a left knee disorder, service connection for residuals of fracture of the left ankle and service connection for hepatitis C with cirrhosis.  He perfected a timely appeal to that decision.  However, in a statement, dated in March 2011, the Veteran's attorney indicated that they were withdrawing the issues of service connection for a low back disorder, service connection for a right knee disorder, service connection for a left knee disorder, service connection for residuals of fracture of the left ankle, and service connection for hepatitis C.  

Unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  Following the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that were received by the RO in August 2011.  In August 2011, the appellant also requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  

By a rating action in October 2012, the RO denied the claims of service connection for malaria, accrued benefits; service connection for liver disease to include hepatitis C and cirrhosis secondary to malaria accrued benefits; service connection for chronic kidney disease secondary to malaria accrued benefits; service connection for blood disorders accrued benefits; service connection for COPD secondary to malaria accrued benefits; service connection for congestive heart failure secondary to malaria accrued benefits; service connection for peripheral neuropathy accrued benefits; special monthly compensation based on need aid and attendance or housebound status accrued benefits; and service connection for cause of death.  In her notice of disagreement, received in January 2013, the appellant filed a notice of disagreement to the denial of service connection for the cause of the Veteran's death, accrued benefits for service connection for peripheral neuropathy due to Agent orange exposure, accrued benefits for service connection for heart disease due to agent orange exposure, accrued benefits for special monthly compensation based on the need for aid and attendance or by reasons of housebound.  A statement of the case was issued in April 2013.  In her substantive appeal (VA Form 9), received in July 2013, she was only appealing accrued benefits for service connection for congestive heart failure due to agent orange exposure, accrued benefits for special monthly compensation based on the need for aid and attendance or by reasons of housebound, and service connection for the cause of the Veteran's death.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board, as a jurisdictional matter, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).  

Received in September 2013 was a statement from the appellant seeking to establish a claim for accrued benefits for service connection for hepatitis C and liver disease, including cirrhosis.  This issue is referred to the RO for appropriate action.  

The issues of service connection for residuals of head trauma, special monthly compensation based on the need for aid and attendance or by reason of being housebound, and service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran died in July 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.  

2.  By a rating action in March 2007, the RO denied service connection for bilateral hearing loss; the Veteran did not appeal that decision within one year of being notified.  

3.  The evidence associated with the claims file subsequent to the March 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for bilateral hearing loss.  

4.  Right ear hearing loss is attributable to military service.  

5.   The evidence does not show that the Veteran has a left ear hearing loss disability as defined by VA.  

6.  By a rating decision in March 2007, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disorder; the Veteran did not initiate an appeal of that determination within one year of the notification thereof.  

7.  The evidence associated with the record since the March 2007 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  Based upon the reason for the prior denial, the evidence is relevant and probative.  

8.  The evidence is at least in relative equipoise on the question of whether Veteran had a right ankle disorder that is related to repetitive parachute jumps performed during active military service.  

9.  The Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas.  

10.  The Veteran's service treatment records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.  

11.  Congestive heart failure was not shown during service and is not related to service or an event of service origin, including presumed exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  

2.  Evidence received since the March 2007 rating decision is new and material; therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  

3.  Right ear hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

4.  Left ear hearing loss was not incurred in or aggravated by service, nor can it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

5.  Evidence received since the final March 2007 rating decision is new and material; therefore, the veteran's claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  

6.  Resolving reasonable doubt in the claimant's favor, the criteria for service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

7.  For accrued benefits purposes based on substitution in a pending claim, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130 Diagnostic Code (DC) 9411 (2013).  

8.  Congestive heart failure was not incurred in active service nor is it related to presumed herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5121A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Neither the Appellant nor her attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in July 2011.  Prior to his death, he had pending claims for service connection for bilateral hearing loss, service connection for a right ankle, service connection for residuals of head trauma, and entitlement to a rating in excess of 50 percent for PTSD.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666  -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the AOJ issued to the Veteran prior to his death in July 2008, February 2009, April 2011 and to the Appellant in August 2011, July 2012, and August 2012.  In July 2012, following her application for substitution after the Veteran's death, she was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess in the July 2012 letter.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, prior to the Veteran's death, a specific VA medical examination was obtained in October 2009 to assess the severity of his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  


III.  Factual background.

The Veteran entered active duty in September 1966.  His DD Form 214 indicates that he served in Vietnam, and was awarded the Vietnam Service Medal, the Bronze Star Medal, the Vietnam Campaign Medal, and the Parachute Badge.  He served as a wireman.  At his enlistment examination in June 1966, an audiometric examination when converted to ISO (ANSI) Units revealed pure tone thresholds of 35, 15, 15, 15, and 5 at the 500, 1000, 2000, and 4000 Hertz  levels in the right ear, and 20, 15, 15, 15, and 10 at the same Hertz  levels in the left ear.  In February 1967, an audiometric examination when converted to ISO (ANSI) Units revealed pure tone thresholds of 15, 10, 10, 10, and 5 at the 500, 1000, 2000, and 4000 Hertz  levels in the right ear, and 15, 10, 10, 10, and 5 at the same Hertz  levels in the left ear.  Similar findings were reported at the time of the separation examination in August 1968.  

The service treatment records (STRs) indicate that the Veteran suffered a cerebral concussion in March 1967 while making a parachute jump during Airborne Training.  In November 1967, the Veteran was diagnosed with malaria, plasmodium falciparum; he was treated with medication and placed on light duty for two weeks.  The STRs are negative for any complaints, findings or diagnosis of a right ankle injury, kidney disease, or heart disease.  On the occasion of his separation examination in August 1968, clinical evaluation of the heart, ankles, and endocrine system was normal.  The Veteran denied heart problems in a report of medical history completed at that time.  

Of record is a hospital report from Suburban Hospital, which shows that the Veteran was admitted to the hospital in September 1972 following an automobile accident; he complained of painful right knee, left ankle and lacerations to the face.  

The Veteran's initial application for service connection (VA Form 21-526) was received in September 2000.  Submitted in support of the claim were treatment reports from Dr. Marin Bautista dated from June 1999 to August 2000.  Among these records is the report of an echocardiogram (EKG), performed in June 1999, indicating that the Veteran had congestive heart failure; the study revealed normal systolic function and chamber size, evidence of diastolic dysfunction, trace mitral valve regurgitation, and trace tricuspid valve regurgitation.  No clots, masses or effusion was noted.  A treatment report dated in April 2000 reflects an impression of chronic hepatitis C and ascites.  In a statement, dated in May 2000, Dr. Bautista reported that the Veteran was being treated for Hepatitis C, hypertension, obesity, congestive heart failure and non-union fractured malleolus.  

Received in March 2001 were VA progress notes dated from October 2000 to February 2001.  An ambulatory care note, dated in October 2000, indicates that the Veteran was seen for an initial intake and examination.  At that time, it was noted that the Veteran had a history of having congestive heart failure starting in 1998 and he was placed on diuretics; he also had a history of hypertension.  The Veteran denied any history of kidney disease.  It was also reported that he had a history of having sustained a head trauma during a motor vehicle accident in 1991 with a loss of consciousness for approximately twenty four hours; the examiner stated that there appears to have been a full recovery from that incident.  He also had a history of arthritis of both ankles and feet.  Following a physical examination, the pertinent diagnoses were congestive heart failure, hepatitis C and degenerative joint disease of the left ankle.  

Following a mental status examination in April 2001, the examiner reported a diagnosis of PTSD, moderate; the Veteran was assigned a GAF score of 58.  The examiner stated that the Veteran appeared to have symptoms consistent with PTSD, with the resultant marked impairment in social and occupational function.  

By a rating action in May 2001, the RO granted service connection for PTSD; a 50 percent disability rating was assigned, effective September 29, 2000.  In that rating action, the RO denied the Veteran's claim of entitlement to service connection for Hepatitis C with cirrhosis due to exposure to herbicides.  It was determined that the available scientific and medical evidence does not support the conclusion that the condition at issue is associated with herbicide exposure.  He was informed of this decision and of his appellate rights in June 2001, but he did not appeal.  

On the occasion of a VA examination in February 2005, the Veteran maintained that his PTSD symptoms had worsened over the past two years.  He noted that his nightmares had increased in frequency; he had become more isolative, more hypervigilant, more irritable, and his difficulty sleeping had also worsened.  His intrusive thoughts had also increased.  He denied any history of psychiatric hospitalizations or suicide attempts; he was not on any psychiatric medications.  He lived with his third wife; he had one son from his second marriage.  It was also noted that the Veteran last worked three to four years ago as a driver; he stopped working after being placed on social security disability for his hepatitis.  Following a mental status examination, the Veteran was diagnosed with PTSD, and he was assigned a GAF score of 55.  The examiner stated that the Veteran's PTSD symptoms have worsened over the past two years in the form of increased intrusive thoughts, nightmares, irritability, isolation, increased difficulty with sleeping and avoidance symptoms.  The examiner noted that the Veteran was currently on disability due to hepatitis but experiences severe social dysfunction.  The examiner again stated that the Veteran's PTSD symptoms had worsened over the past two years to the point where it was causing severe social dysfunction and he had sought out treatment at the Orlando Mental health clinic.  

Received in April 2005 were VA progress notes dated from November 2004 to March 2005.  These records reflect treatment primarily for hepatitis C with cirrhosis.  

In a statement in support of claim (VA Form 21-4138), received in December 2006, the Veteran sought to establish service connection for hepatitis C, liver condition, bilateral ankle disorder, and bilateral hearing loss.  Submitted in support of the claim were VA progress notes dated from December 2005 to February 2007.  These records reflect treatment for hepatitis C, chronic liver disease, renal failure, congestive heart failure, and pain in the joints, including the ankle.  A gastroenterology consultation note, dated in July 2006, reflects an impression of transient acute renal failure during hospitalization.  An October 2006 GE consult note reflects an impression of mild renal insufficiency, and cirrhosis with gross ascites secondary to chronic hepatitis.  An electrocardiogram (ECG) performed in October 2006 revealed sinus bradycardia; otherwise normal ECG.  

By a rating action in March 2007, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for hepatitis C with cirrhosis; the RO also denied service connection for a right ankle disorder, service connection for a liver condition, and service connection for bilateral hearing loss.  The Veteran was informed of this decision and of his appellate rights by letter dated in March 2007, but he did not appeal.  

Received in June 2008 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking to reopen his claims of entitlement to service connection for a right ankle disorder, bilateral hearing loss and hepatitis.  Submitted in support of the claim were VA progress notes dated from April 2007 to November 2008.  The Veteran was seen in June 2007 for an Audiological consultation; at that time, he complained of reduced hearing and constant tinnitus.  The Veteran reported a history of military noise exposure.  The diagnosis was sensorineural hearing loss.  In May 2008, the Veteran was seen for medical management of erythema and swelling of the ankle; the assessment was ankle erythema.  A primary care note dated in November 2008 indicated that memory disorder was still a concern; it was also noted that a CT was abnormal and connection to military head trauma was posited.  

By a rating action in December 2008, the RO determined that new and material evidence had not been submitted to reopen the claims for service connection for a right ankle disorder, service connection for bilateral hearing loss, and service connection for hepatitis C with cirrhosis.  

Received in December 2008 was a statement from the Veteran's representative, indicating that the Veteran was seeking to establish service connection for residuals of head trauma.  

Received in December 2008 were VA progress notes dated from October 2008 to November 2008.  A primary care note dated in November 2008 indicates that the Veteran was seen for pain medication evaluation; it was noted that he was doing better on medication, but memory concerns persisted.  

The Veteran was afforded a VA compensation examination in January 2009.  The Veteran indicated that he was currently in the 7th year of his third marriage which has had its "ups and downs;" he stated that his wife is a patient woman.  It was noted that he was still angry and bitter about life in general.  The Veteran indicated that he does not like large crowds; he enjoys staying home.  He stated that he has a good relationship with his only son who lives in Orlando and his two step-daughters.  The Veteran reported that he has been compliant with his medications management therapy.  The Veteran related that he is likely to have distressing dreams and memories of his military service in Vietnam, especially if he watches TV news about the war in Iraq or the history channel.  On mental status examination, the examiner noted that the Veteran was clean and casually dressed.  Speech was unremarkable and clear.  He was cooperative, friendly, relaxed and attentive.  His affect was normal, and mood was good.  Attention was intact.  He was fully oriented.  Thought process and content were unremarkable.  No delusions or hallucinations were noted.  Judgment and insight were intact.  He denied any panic attacks.  No inappropriate behavior or obsessional behaviors were noted.  He denied any suicidal or homicidal ideations.  Impulse control was fair.  Memory was normal.  The examiner noted that the Veteran was able to maintain minimum personal hygiene.  It was noted that the Veteran worked as a restaurant owner, manager and worker; he retired in 2003 and was placed on social security disability due to breathing problems and back pain.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 55.  The examiner stated that the reported level of functioning does not appear to have deteriorated or improved significantly over the past year.  

Received in February 2009 were VA progress notes dated from January 2008 to February 2009, reflecting ongoing treatment for PTSD symptoms.  These records report a GAF score of 54.  During a clinical visit in November 2008, the Veteran's wife reported that he was restless and combative during sleep; she noted that he wakes up and checks doors and windows.  The Veteran also reported having nightmares of an accident he was involved in while jumping from a plane while on active duty.  The Veteran indicated that he gets anxious in crowded places; he denied any suicidal or homicidal ideations.  It was noted that records reviewed included a treatment note dated in March 1967 which indicates that the Veteran suffered a cerebral concussion when he was making a parachute jump during Airborne Training.  A CT scan dated in August 2008 revealed no acute intracranial hemorrhage or mass effect, minimal small vessel disease, and minimal focal atrophy in the left frontal lobe which may be due to a prior infarct or prior trauma.  Following a mental status examination, the assessment was PTSD, with a GAF score of 54.  

Also received in February 2009 were lay statements from individuals who knew the Veteran during his period of active service.  The Veteran's wife indicated that he suffered a cerebral concussion as a result of a parachute malfunction while training.  There was a statement from an individual who witnessed the parachute accident which caused the Veteran to plummet to the ground; he was medivaced by helicopter for treatment.  Another statement was from a friend of the Veteran who has known him for over 40 years; she described the changes in the Veteran following his military service, including his problems with memory loss and lack of concentration.  

Also received in February 2009 were private treatment reports dated from November 1998 to September 2000.  

Received in March 2009 was a copy of a Social Security disability determination, dated in August 2003 which determined that the Veteran became disabled in April 2000 due to hepatitis C and complications thereof.  Also received were treatment records used in reaching the SSA determination, dated from November 2000 through March 2003.  These records show that the Veteran received clinical attention and treatment for several disabilities, including hepatitis C and chronic liver disease.  

Of record is an Audiology consultation note, dated in March 2009, indicating that the Veteran was seen for complaints of reduced hearing; he also complained of occasional tinnitus of short duration.  The Veteran reported a history of combat military noise exposure.  It was also reported that the Veteran suffered from head trauma during his military service.  The assessment was sensorineural hearing loss.  The examiner stated that it is likely as not that the Veteran's hearing loss and tinnitus are at least in part due to exposure to hazardous levels of noise during his military service.  

The Veteran was afforded a VA compensation examination in October 2009.  It was noted that while at paratrooper school in Fort Benning, Georgia, the Veteran had a malfunction of his parachute during a jump causing him to land on his head; he was momentarily rendered unconscious and was transported to the hospital.  The Veteran was diagnosed with mild cerebral concussion and discharged in March 1967.  It was noted that the Veteran began having difficulty with his memory approximately 15 to 20 years ago; he stated that it has progressively worsened.  The Veteran reported having headaches 3 to 4 times per month, each lasting two hours or longer.  He stated that the headaches were usually occipital and frontal; he couldn't think of precipitators but noted that they are relieved by pain medications.  The Veteran also reported experiencing dizziness and vertigo 1 to 2 times weekly and noted that they will last up to 10 minutes.  The Veteran reported difficulty maintaining his balance even on level surfaces; he uses a cane.  It was noted that the Veteran was able to be mobile without assistance; however, he is required to ambulate with a cane.  It was further noted that the Veteran had difficulty initiating and maintaining sleep with nightmares.  The Veteran reported that he was easily irritated, raised his voice often, yells often, and he loses control when things set him off.  On examination, the Veteran was casually dressed.  He had marked abdominal obesity with ascites, jaundiced skin with multiple areas of ecchymosis, ambulating with a cane and wearing nasal canula and oxygen via portable unit.  The examiner reported a diagnosis of post concussion syndrome with memory loss and headaches.  The examiner opined that it is less likely than not that the post concussion syndrome was caused by or aggravated by the traumatic brain injury.  The examiner explained that the Veteran was a heavy alcoholic and had end stage liver disease.  In addition, the Veteran had severe chronic obstructive pulmonary disease (COPD) requiring continuing oxygen with anemia.  The examiner stated that the symptoms of headache, fatigue, weakness, agitation, memory loss, anger, concentration, dizziness, balance and mobility all are more likely than not caused by the above mentioned illnesses.  

An examination was also conducted in October 2009 for evaluation of mental disorders, other than PTSD.  Following a mental status examination, the examiner reported a diagnosis of cognitive disorder, NOS, adjustment disorder with depressed mood and PTSD.  The examiner stated that the symptoms of depression and exacerbation of irritability are secondary to cognitive problems that are likely the result of sustained head injury.  The examiner further stated that the PTSD symptoms do not appear to be related to the depression, but exist concurrently.  The examiner noted that the Veteran had a remote history of having sustained a head trauma during a motor vehicle accident in 1991 with a loss of consciousness for approximately twenty four hours.  The examiner opined that the cognitive disorder NOS and adjustment disorder with depressed mood was at least as likely as not permanently aggravated by the traumatic brain injury.  

Received in January 2010 were VA progress notes dated from August 2008 to December 2009.  These records show that the Veteran received follow up evaluation for increased memory loss.  During a clinical visit in December 2009, the Veteran reported a 10 year history of memory loss that has worsened over the last few years.  It was noted that he had a TBI due to a malfunction of the parachute in 1967, with loss of consciousness.  The assessment was cognitive decline mainly affecting memory.  

Received in January 2010 was a medical statement from B. W. C., dated in February 2009, indicating that the Veteran's records were reviewed concerning his parachute jump and head trauma in March 1967.  He noted that the most recent CT of the head, dated in August 2008, showed an area of focal atrophy in the left frontal lobe compatible with old trauma.  This trauma could also be compatible with his current degenerative disease of the neck as well as his complaints of memory problems.  Dr. B. W. C. further stated that the Veteran's right ankle and foot pain can also be attributed to his parachuting.  

The Veteran was afforded an Audiological evaluation in February 2010.  It was noted that the record reflects that the Veteran had service in combat in Vietnam.  The Veteran complained of difficulty hearing and tinnitus; he reported exposure to military noise through artillery, mortars, rifle fire, and jets.  The Veteran denied any significant occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
45
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnosis was mild to moderate sensorineural hearing loss in the right ear; hearing thresholds do not meet the criteria for disability under VA regulations in the left ear.  The examiner opined that the hearing loss in the right ear was less likely as not caused by or a result of noise trauma.  He stated that although the Veteran was exposed to significant noise in Vietnam, his separation audiogram showed normal hearing bilaterally.  According to a recent Institute of Medicine study, there is no sufficient scientific basis for the existence of delayed onset hearing loss.  

Of record is a medical statement from a VA neurologist, dated in April 2010, reflecting an assessment of cognitive decline mainly affecting memory, praxis, right-left orientation and frontal lobe.  The neurologist stated that he suspected that the Veteran's memory problems could have been started soon after his head injury in March 1967, as it is known that head trauma is a risk factor for dementia or memory loss.  

Received in July 2010 were VA progress notes dated from March 2010 to June 2010, reflecting treatment for a pulmonary disorder, chronic kidney disease and liver cirrhosis.  A treatment note dated in June 2010 indicates that the Veteran was seen for follow up of his kidney disease; the impression was chronic kidney disease stage 3.  

In a statement in support of claim (VA Form 21-4138), dated in April 2011, the Veteran indicated that he was currently being treated for a number of serious health conditions; as a result, he became dependent on his wife to help him do certain things that he used to do for himself in the past.  The Veteran explained that his wife was his caregiver and assisted; he noted that she drove him to all his doctor appointments and spoke on his behalf.  

Of record is the report of a VA examination for housebound status or permanent need for aid and attendance (VA Form 21-2680), dated in January 2011.  It was noted that the Veteran had a current diagnosis of end stage hepatic failure and peripheral neuropathy.  The examiner noted that the Veteran had general weakness and imbalance.  He was able to feed himself, but he was not able to prepare his own meals.  The examiner also noted that the Veteran was very unsteady on his feet.  It was also reported that the Veteran's wife assists him with medication management and managing his financial affairs.  It was noted that the Veteran had poor balance and intermittent unpredictable confusion.  The examiner related that the Veteran was only able to walk one block; he stated that the Veteran was homebound and he is assisted fully by his wife for medical appointments.  

Received in April 2011 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking to establish a claim for residuals of malaria for which he was treated in service.  The Veteran maintained that the malaria had a great part in the development of end stage liver failure and other health issues, including renal failure.  Attached to the above form was VA Form 21-526b, which reflects that the Veteran was claiming service connection for liver disease and congestive heart failure, secondary to treatment for malaria in service.  

Received in May 2011 were VA progress notes dated from February 2011 to March 2011.  Among these records is a radiographic study of the right ankle, dated in February 2011, indicating that the study was requested due to the Veteran's complaints of pain in the right ankle; the impression was soft tissue swelling and degenerative change without acute osseous.  

Received in July 2011 was a certificate of death, indicating that the Veteran died in July 2011; the cause of death was listed as end stage liver cirrhosis.  

Received in August 2011 was VA Form 21-0847, wherein the Veteran's surviving spouse, the appellant, requested to be substituted for the Veteran's pending appeal before the Board.  

Also received in August 2011 was an application for Dependency and Indemnity Compensation (DIC), death pension and accrued benefits (VA Form 21-534).  The appellant indicated that there was a claim pending for aid and attendance, filed in April 2011, and she was claiming those benefits.  The appellant also indicated that she was claiming that the liver issues were service connected and were caused by the malaria for which the Veteran was treated in service.  

In a statement in support of claim (VA Form 21-4138), dated in September 2011, the appellant maintains that the malaria most likely contributed to the end stage liver disease and other conditions that the Veteran had at the time of his death.  She maintained that the Veteran had several open wounds on his hands and arms as a result of which he would have been subjected to contamination of others blood which led to his contracting hepatitis C.  

Received in September 2012 were VA outpatient treatment reports dated from August 2002 to March 2010.  Among these records is a consultation note dated in August 2002, at which time it was noted that the Veteran suffered from chronic hepatitis C infection.  It was noted that the Veteran was diagnosed in 1999/2000 and was probably infected while in the Armed Forces.  He also reported remote IV drug use and he was involved in a motor vehicle accident with ankle surgery, but does not know if he was transfused blood products.  


IV.  Legal Analysis-New and Material Evidence.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new a material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A.  Bilateral hearing loss.

The RO denied service connection for bilateral hearing loss in March 2007, based on a finding that there was no evidence of hearing loss in service and no evidence of a current disability associated with service.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final March 2007 rating decision.  Specifically, recent VA and private treatment records document current diagnoses of and treatment for bilateral hearing loss.  Thus, presuming the credibility of this evidence, these records now demonstrate medical evidence of current diagnoses of hearing loss.  Specifically, the evidence cures one of the evidentiary defects that had previously existed.  So this evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Therefore, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Right ankle disorder.

The Veteran's claim for service connection for a right ankle disorder has been considered and denied.  In the March 2007 rating decision, the RO denied service connection for a right ankle disorder, based on a finding that the evidence failed to show that a current right ankle exists and may be related to military service.  The Veteran did not perfect an appeal of that decision.  

Because the Veteran did not appeal the March 2007 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provide that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after March 2007 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

With respect to the Veteran's application to reopen his previously denied service connection claim for a right ankle disorder, the Board notes that the evidence that was of record in March 2007 did not show that the Veteran had a current right ankle disorder that was related to military service.  In the instant case, the additional evidence includes current diagnoses of degenerative changes in the right ankle.  This evidence establishes diagnosis of a right ankle disorder not shown in March 2007.  Moreover, the newly submitted evidence suggests that the Veteran's current right ankle disorder could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it. All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disorder, raising a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


V.  Legal Analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as an organic disease of the nervous system (to include sensorineural hearing loss), become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board also recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C-Right ear hearing loss.

After careful review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim.  The evidence of record clearly demonstrates that the Veteran has right ear hearing loss as defined by VA regulations.  In addition, the Board notes that the Veteran's report of noise exposure in service is consistent with his service; his personnel records indicate that he was a field wireman.  The record specifically indicates that he was involved in combat in Vietnam.  Exposure to loud noises is consistent with the circumstances of his service.  See 38 C.F.R. § 1154(a).  As such, the Board finds that the statements from the Veteran concerning in service noise exposure are credible when viewed in conjunction with the available evidence.  

The Board finds the Veteran both competent and credible when it comes to the evidence about his exposure to noise during service.  A layman is competent to report that he was exposed to noise.  Since there is current right ear hearing loss disability and noise exposure during military service has been recognized, what is necessary in order to grant service connection is competent evidence linking the current hearing loss to service.  

Having carefully considered all the evidence of record, the Board finds that the evidence is roughly in equipoise for service connection for right ear hearing loss.  In this case, the Board is presented with conflicting opinions regarding the etiology of the Veteran's right ear hearing loss disability.  During an Audiological Evaluation in February 2010, the examiner noted that the Veteran had service in combat in Vietnam.  The Veteran reported exposure to military noise through artillery, mortars, rifle fire, and jets.  The Veteran denied any significant occupational or recreational noise exposure.  The examiner reported a diagnosis of mild to moderate sensorineural hearing loss in the right ear.  The examiner opined that the hearing loss in the right ear was less likely as not caused by or a result of noise trauma.  He stated that although the Veteran was exposed to significant noise in Vietnam, his separation audiogram showed normal hearing bilaterally.  According to a recent Institute of Medicine study, there is no sufficient scientific basis for the existence of delayed onset hearing loss.  


However, in a treatment note dated in March 2009, a VA audiologist reported a diagnosis of sensorineural hearing loss.  And, following a review of the Veteran's DD Form 214, the audiologist opined that it is likely as not that the Veteran's hearing loss is at least in part due to exposure to hazardous levels of noise during his military service.  

The Board recognizes that the examiners have different opinions.  Nevertheless, in view of the Veteran's credible history of noise exposure in service, post service medical findings for right ear hearing loss, and on balance the medical opinions, coupled with consideration of 38 U.S.C.A. § 1154(a), the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore is reasonably in order for right ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  S/C-Left ear hearing Loss.

The veteran is seeking service connection for a left ear hearing loss disability, which he believes developed as a consequence of service.  However, after careful review of the record, the Board finds that the preponderance of the evidence is against granting service connection for a left ear hearing loss disability.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: " For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2013).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that service connection is not warranted for left ear hearing loss disability.  In this regard, the Board notes that STRs are negative for reference to hearing loss.  While the Veteran reports significant noise exposure from artillery, the August 1968 separation examination report shows the ears and drums were normal.  The audiometric examination did not reveal any hearing impairment.  Equally important, there is no competent post-service evidence of a left hearing loss disability.  In the absence of a current disability, service connection for left ear hearing loss may not be granted. 

The Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound or the ability to hear ringing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran's normal hearing at separation and the lack of any current left era hearing loss disability more probative evidence as to the state of the Veteran's left ear hearing loss.  The Board finds that the Veteran's assertion of hearing loss disabilitydue to in-service noise exposure is not persuasive.  Absent a current disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no evidence of left ear hearing loss in service or within the post service year, and no post-service evidence of left ear hearing loss disability (as defined by section 3.385).  In the absence of the claimed disability, service connection may not be granted.  See Brammer , supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for left ear hearing loss is denied.  

C.  S/C-Right Ankle.

The Veteran seeks service connection for a right ankle disorder.  Specifically, he maintains that he injured his right ankle while performing parachute jumps during military service.  

As previously noted, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, the Board is of the opinion that the weight of the evidence is in equipoise as to a finding that the Veteran's right ankle condition is causally related to his period of service.  

After a review of the evidence, the Board finds that the evidence is at least in relative equipoise on the question of whether Veteran has a right ankle disorder that is related to parachute jumps performed during active military service.  The evidence shows that the Veteran has current disability of degenerative changes in the right ankle.  Interpretation of an X-ray study of the right ankle, performed in February 2011, revealed soft tissue swelling and degenerative change without acute osseous.  Thus, the Veteran has a current right ankle disorder.  In addition, a VA examiner has opined that there is a nexus between the current right ankle disorder and the in-service parachute jumps.  The Board finds that the March 2009 VA examiner's opinion expresses support for the proposition that the Veteran's right ankle disorder is attributable to the parachute jumps in service.  There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right ankle disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


D.  S/C-Congestive heart failure.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for congestive heart failure, including as secondary to herbicide exposure.  The Board acknowledges initially that the Veteran's service treatment records and service personnel records (in this case, his DD Form 214) show that he had active service in the Republic of Vietnam.  It is also noteworthy that the STRs show that he was hospitalized and received treatment for malaria while in Vietnam.  His DD Form 214 shows that he had Vietnam service from April 1967 to April 1968 and he was awarded the Vietnam Service Medal, the Bronze Star Medal, the Vietnam Campaign Medal, and the Parachute Badge.  Given the foregoing, the Board finds that the circumstances of the Veteran's active service included in-country duty in Vietnam.  Because the Veteran had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a) (6) (iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran's in-service herbicide exposure is presumed based on his active service in Vietnam, and although VA recently amended § 3.309(e) to include ischemic heart disease among those diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, the Veteran's congestive heart failure is not included under the revised § 3.309(e).  The Board notes that the revised § 3.309(e) defines ischemic heart disease as including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  The revised § 3.309(e) also adds a new Note 3 which reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) codified at 38 C.F.R. § 3.309(e), Note 3 (2010) (emphasis added).  The Board observes that the competent evidence does not indicate that the Veteran has been diagnosed as having ischemic heart disease.  Nor does the evidence show that he has been diagnosed as having a condition listed in the regulatory definition of ischemic heart disease found in the revised § 3.309(e).  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that he has been diagnosed as having ischemic heart disease or any other condition "within the generally accepted medical definition of Ischemic heart disease" which could be attributed to active service based on his presumed in-service herbicide exposure.  Id.  Thus, although the Veteran presumably was exposed to herbicides during active service in Vietnam, the Board finds that service connection for non-ischemic heart disease is not warranted on a presumptive service connection basis.  

The Veteran also is not entitled to service connection for non-ischemic heart disease, diagnosed as congestive heart failure, on a direct service connection basis.  The Veteran's STRs show no complaints of or treatment for heart disease, including congestive heart failure, at any time during active service.  The Veteran's heart also was normal clinically at his enlistment and separation physical examinations.  The competent evidence shows that, after his service separation in September 1968, the Veteran was first seen for treatment of heart problems at a VA facility and underwent an echocardiogram (EKG), in June 1999, which revealed a finding of congestive heart failure, more than 31 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Veteran's VA treating physicians have not related his congestive heart failure to active service or any incident of service.  The claimant also has not identified or submitted any competent evidence, to include a nexus opinion, which relates the Veteran's congestive heart failure to active service.  Accordingly, service connection is not in order for congestive heart failure.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  

VI.  Laws and Regulations-Higher Evaluation.

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

Accrued benefits to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).  

The Appellant contends that the symptoms of the Veteran's PTSD were more severe than were encompassed by the 50 percent rating that was in effect at the time of his death.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411 (2013).  The 50 percent rating in effect was granted, effective September 29, 2000.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

The Veteran's statements made before his death and describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2) (2013); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

Upon careful review of the evidentiary record, the Board finds that the evidence reflects that the Veteran's psychiatric condition was initially seriously impaired, but the evidence shows that his psychiatric symptoms apparently stabilized with the taking of medication.  His GAF scores for the most part remained in the mid 50 range reflecting moderate disability.  As for symptoms, no hallucinations or delusions were noted, and obsessional rituals which interfered with routine activities were not reported.  While his depression appeared present over the years, he did not endorse symptoms such as panic, neglect of personal appearance and hygiene, impaired impulse control, or an inability to adapt to stressful circumstances.  While he might have been irritable and angry, he was never violent.  There was no spatial disorientation noted, and he enjoyed his relationships with others throughout.  As such, the evidence does not show social and occupational impairment in most areas with symptoms akin to those listed in the criteria for the next higher disability rating of 70 percent.  

Therefore, while the Board acknowledges the Veteran's social and occupational impairment over the years, a higher rating for PTSD cannot be granted because the level of impairment required for a rating in excess of 50 percent was not shown at any time.  The symptoms the Veteran experienced, as documented in the record, are commensurate with the criteria for a 50 percent disability rating.  

Although the Board has carefully considered the contentions of the Appellant as to the severity of the Veteran's PTSD for the period in question, it finds that the preponderance of the evidence is against the claim.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2013).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1) (2013); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.  


ORDER

The application to reopen the claim for service connection for bilateral hearing loss is granted. 



Service connection for right ear hearing loss, for accrued benefits purposes based on a pending claim, is granted.  

Service connection for a left ear hearing loss disability, for accrued benefits purposes based on a pending claim, is denied.  

The application to reopen the claim for service connection for a right ankle disorder is granted.  

Service connection for a right ankle disorder, for accrued benefits purposes based on a pending claim, is granted.  

Service connection for congestive heart failure, for accrued benefits purposes based on a pending claim, is denied.  

A rating in excess of 50 percent for PTSD, for purposes of accrued benefits based on a pending claim, is denied.  


REMAND

Regarding the remaining issues on appeal, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  


A.  S/C-Residuals of head trauma.

The Veteran claims that he sustained head trauma as a result of the parachute jumps he performed on active duty.  

In this regard, the Board notes that the STRs indicate that the Veteran suffered a cerebral concussion in March 1967 while making a parachute jump during Airborne Training.  Moreover, the Board finds that the Veteran is competent and credible to report that he had had problems with headaches and dizziness since that time because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Board finds that the nature of the Veteran's claimed head injury is consistent with the character of his service.  38 U.S.C.A. § 1154(b) (West 2002).  

However, medical evidence of record also suggests that the Veteran suffered a head injury as a result of a motor vehicle accident in 1991.  

The record also contains conflicting medical opinions regarding the current nature and etiology of the Veteran's head trauma.  Following a VA examination in October 2009, the VA examiner noted that the Veteran had a remote history of having sustained a head trauma during a motor vehicle accident in 1991 with a loss of consciousness for approximately twenty four hours.  The examiner opined that the cognitive disorder NOS and adjustment disorder with depressed mood was at least as likely as not permanently aggravated by the traumatic brain injury.  During a clinical visit in December 2009, the Veteran reported a 10 year history of memory loss that has worsened over the last few years.  It was noted that he had a TBI due to a malfunction of the parachute in 1967, with loss of consciousness.  The assessment was cognitive decline mainly affecting memory.  A statement from a VA neurologist, dated in April 2010, reflects an assessment of cognitive decline mainly affecting memory, praxis, right-left orientation and frontal lobe.  The neurologist stated that he suspected that the Veteran's memory problems could have been started soon after his head injury in March 1967, as it is known that head trauma is a risk factor for dementia or memory loss.  

Given the above record, the Board finds that a remand is required to obtain a medical opinion as to whether any of the Veteran's adverse symptomatology, including his memory loss, is a residual of the documented in-service head trauma as opposed to the post-service head trauma sustained during a motor vehicle accident in 1991.  See 38 U.S.C.A. § 5103A (d) (West 2002), McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

B.  S/C-Cause of death.

The appellant maintains that the Veteran died as a result of his liver disease which, in turn, was caused by malaria.  She further alleges that he was exposed to Agent Orange during his tour in Vietnam, which she believes could have initially caused the end stage liver disease that led to his death.  

Significantly, the STRs show that the Veteran was diagnosed with malaria, plasmodium falciparum in November 1967; he was treated with medication and placed on light duty for two weeks.  The STRs are negative for any complaints, findings or diagnosis of a right ankle injury, kidney disease, or heart disease.  

In a statement dated in August 2011, Dr. Peter Weissgerber stated that the Veteran was a patient of the hospice program; he noted that end stage liver cirrhosis and Agent Orange were contributing factors to his demise.  

Also of record is a statement from a VA psychiatrist, dated in August 2011, indicating that she explained to the appellant that from a medical standpoint, the Veteran's liver failure was from chronic hepatitis C which can be from numerous causes such as tattoos, needle stick, blood transfusions, IV drug use.  The appellant indicated that she was told that the Veteran's undiagnosed and untreated PTSD for many years prior to seeking care at the VA may have contributed to risky behavior and may have indirectly led him to contracting Hepatitis C.  The VA examiner stated that from a medical standpoint, the Veteran died of liver failure related to his chronic hepatitis C and he could not write a letter in regards to his PTSD.  

Review of the record indicates the following: The Veteran had service in Vietnam, resulting in a presumption of exposure to herbicides.  See 38 C.F.R. § 3.307(a) (6).  He died in July 2011 and his immediate cause of death, as listed on his death certificate, was end stage liver disease.  The appellant, claiming as his surviving spouse, filed a DIC claim the following month.  

If a veteran was exposed to a herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  Cirrhosis of the liver is not among the disorders for which service connection is presumed.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a claimant from establishing service connection for a non-enumerated disease with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

So given this asserted linkage between the Veteran's end stage liver disease and his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical nexus opinion is needed to fairly decide this appeal.  

Finally, the appellant's claim for entitlement to special monthly compensation is dependent upon the outcome of the claim for entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.351.  Therefore, the Board finds the special monthly compensation claim is inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death.  As the cause of death claim is being remanded, the Board must defer adjudication of the special monthly compensation claim until the two claims can be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to her claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should arrange for a review of the Veteran's clinical records by an appropriate physician who is to provide an opinion, based upon her or his review of the record, as to whether the Veteran's memory loss was associated with head trauma sustained in his military service.  In particular, the examining physician is requested to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's memory loss was causally related to his period of service, including the parachute jumps vs. the post service motor vehicle accident in 1991.  All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran and the appellant, to include his competent reports of symptomatology during and after service.  

2.  The claims folder should also be forwarded to a suitable medical expert in internal medicine for a medical opinion regarding the etiology of the Veteran's end stage liver disease and subsequent cause of death.  The examination report should include a discussion of the Veteran's medical history, and the causes of his death.  After a complete review of the record, the examiner is asked to state whether it is at least as likely as not (50 percent chance or greater) that any liver disorder causing or contributing to the Veteran's death was related to any disease or injury incurred during service, to include malaria or herbicide exposure.  The examiner must provide a detailed rationale for all opinions expressed.  


3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the appellant and her attorney should be furnished with an SSOC. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the appellant due process of law.  No action is required of the appellant until she receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


